Citation Nr: 9906363	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  91-43 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased rating for bronchial asthma, 
currently rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1962 
to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1991 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which confirmed and 
continued a previously assigned 30 percent evaluation for 
bronchial asthma.

The Board remanded this case to the RO in March 1992 for a 
search for medical records and a VA examination.  This 
development was accomplished.  Effective October 7, 1996, the 
schedule of ratings for the respiratory system was revised, 
necessitating reevaluation of the claim under the revised 
regulations.  In September 1998, the RO assigned a 60 percent 
rating for bronchial asthma, effective July 1, 1998, the date 
of the most recent VA examination.  In October 1998, the RO 
issued a supplemental statement of the case discussing both 
the currently assigned 60 percent rating and the effective 
date of the assigned rating.  Inasmuch as a higher evaluation 
for the veteran's bronchial asthma is potentially available, 
and as the issue of an increased rating was already in 
appellate status at the time of the September 1998 rating 
action, the Board will consider entitlement to an increased 
rating for bronchial asthma for the entire appeal period.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


REMAND

The Board regrets the additional delay that this REMAND will 
impose on an appeal that has already been delayed for a 
lengthy period of time by the previous REMAND; however, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated.  

In March 1990, the Board confirmed a 30 percent rating for 
bronchial asthma under Diagnostic Code 6602.  Shortly 
thereafter, the veteran reported a worsening of his asthma 
disability and requested an increased rating.  The medical 
evidence since that time reflects numerous hospitalizations 
for asthma attacks.  Since 1991, when the veteran first 
requested an increased rating, he has been treated with 
prednisone and/or Azmacort.  Prednisone is a synthetic 
glucocorticoid derived from cortisone.  Dorland's Illustrated 
Medical Dictionary 1364 (28th ed. 1994).  Azmacort is a trade 
name for triamcinolone acetonide.  Dorland's Illustrated 
Medical Dictionary 169 (28th ed. 1994).  Triamcinolone is a 
synthetic glucocorticoid.  Dorland's Illustrated Medical 
Dictionary 1739 (28th ed. 1994).  "Glucocorticoid" means any 
of the group of C21 steroids produced by the adrenal cortex 
that regulate carbohydrate, lipid, and protein metabolism and 
inhibit the release of adrenocorticotropin.  Dorland's 
Illustrated Medical Dictionary 703 (28th ed. 1994).

The RO increased the veteran's bronchial asthma disability to 
60 percent, effective from July 1, 1998, based on a July 1, 
1998, VA pulmonary function test and the revised rating 
criteria for Diagnostic Code 6602, which were revised 
effective October 7, 1996.  61 Fed. Reg. 46723 (1996).  In 
reviewing the revised criteria, the Board notes that a 
disability rating of 100 percent is assignable based on 
factors such as use of daily high doses of systemic 
corticosteroids or immuno-suppressive medications.  
Unfortunately, the RO's latest supplemental statement of the 
case does not clearly reflect consideration of these 
additional criteria.  Admittedly, however, some of the 
medical evidence in the claims file does not lend itself well 
to interpretation by non-medical VA personnel.  The Board 
further notes that the effective date of the disability 
rating ultimately assigned might predate the RO's assigned 
effective date, because the veteran's use of corticosteroids 
and other treatment predates the RO's assigned effective 
date. 

Because the medical evidence indicates a significant amount 
of corticosteroid use since 1991, and the veteran's claim 
depends, in part, on whether certain medications were used in 
daily high doses, the Board must REMAND this case to the RO 
for clarification of the medical evidence.  Specifically, the 
Board requests that a medical examiner review the veteran 
history of medications including corticosteroid and immuno-
suppressive medications and determine whether this represents 
"daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medication."  
Unfortunately, the diagnostic code does not further indicate 
what is meant by "high" dose.

To aid the physician in reviewing the claims file, the Board 
has reviewed the veteran's medical treatment records, 
including hand written annotations of health care providers, 
and has found the following instances of treatment for asthma 
and use of steroid medication: 

The veteran was hospitalized by VA from May 16 to May 
23, 1991, for an acute asthma attack.  The hospital 
report notes that the veteran responded well to 
steroids, bronchodilator, and antibiotics and was 
discharged in a much-improved condition.  Tapering 
dosage of medications was prescribed at the time of 
discharge. 

A June 4, 1991, Brooklyn Hospital Center emergency room 
report reflects that the veteran was admitted with 
moderate respiratory distress at 12 noon and discharged 
at 11 p.m.  The diagnosis given was "asthma" and 
prednisone was administered. 

A June 1991 report indicates that the veteran was being 
seen on a routine basis of about once per month.  The 
report notes a June 4, 1991, episode of asthma attack 
and remarks that although the veteran usually had one or 
two admissions per year, he already had had three 
admissions in the current year.  New medications were 
started and previous medications were continued.  The 
examiner noted that the veteran's asthma "needs tighter 
control."  The examiner annotated "Will start 
prednisone, 10 mg., Q.D., Continue other meds, D/C 
(discontinue) Atrovent."  

An October 1991 report reflects that the veteran had 
been admitted to Brooklyn Hospital for an asthma attack 
in September.  Subsequent reports note wheezing.  A July 
1992 report notes another emergency room visit for 
asthma and shortness of breath.  The impression was 
asthma and an upper respiratory infection.

A Brooklyn Hospital report indicates that the veteran 
was hospitalized in September 1991.  The report notes 
that the veteran was employed by the U. S. Postal 
Service and that he was "off and on steroids."  A chest 
X-ray at that time showed minimal hyperaeration of the 
lungs.

The veteran underwent a VA respiratory disease 
examination in January 1993.  Current medication 
included Theolair, Proventil, Nifedipine, Prednisone, 
Amphojel tablets, and Azmacort inhaler.

The veteran underwent a VA respiratory disease 
examination in June 1993.  Current medication included 
Theolair, Proventil, Maxihaler, Nifedrine, Prednisone, 
Cromolyn sodium spray, and Azmacort.  

In November 1994, the veteran underwent a VA trachea and 
bronchi examination.  The lungs were noted to be clear 
to auscultation and percussion.  The examiner noted the 
veteran's history of three to four emergency room visits 
for asthma and one to two hospitalizations per year.  A 
chest X-ray was normal.  Current medications were not 
reported.

In March 1995, the veteran underwent a VA trachea and 
bronchi examination.  The examiner noted bronchial 
asthma with three to four attacks per year.  The 
examiner noted "1993 normal pulmonale" and cough with 
sputum.  The relevant diagnosis was asthma.  A pulmonary 
function test was ordered; however, none was reported as 
being accomplished.  Current medications were not 
reported.

A Brooklyn Hospital report indicates that the veteran 
was admitted on May 18, 1995, and discharged on May 20, 
1995.  He was again admitted on May 30, 1995, and 
discharged on June 2, 1995.  Shortness of breath and 
wheezing were noted on admission.  Current medications 
included Prednisone and Azmacort.

The veteran underwent VA hospitalization in November 
1995 for acute exacerbation of bronchial asthma.  
Steroid treatment and improvement were noted.  

In January 1996, the veteran underwent a VA trachea and 
bronchi examination.  His medications were reviewed and 
the examiner noted six emergency room visits and three 
hospitalizations for asthmaticus in the previous year.  
The veteran reported daily intermittent wheezing, 
chronic cough with productive sputum, and shortness of 
breath on walking two blocks at a slow pace.  The 
veteran had no chest pains.  The examiner noted 
increased abdominoperineal diameter and generally 
decreased breath sounds.  There was no cyanosis or 
clubbing.  The diagnosis was chronic bronchial asthma.  
Current medications included Azmacort, Prednisone, and 
other medications.

February 1996 VA pulmonary function testing results were 
interpreted by the examiner to mean moderately decreased 
forced expiratory volume (FEV-1) and forced vital 
capacity (FVC).  The ratio of FEV-1 over FVC was mildly 
reduced.  Flow rates were moderately decreased at mid to 
low lung volumes.  RV (respiratory volume) was mildly 
elevated suggesting hyperinflation.  There was no 
significant response to bronchodilators.  The impression 
was moderate obstructive airway dysfunction.  

In September 1996, the veteran reported that he had more 
attacks, more, shortness of breath, more problems 
performing any kind of duties, more recent 
hospitalizations, and more expenses than the RO had 
considered.  He reported that he used two machines at 
home, a portable mister and a compressor/nebulizer.

A September 1996 VA medical treatment certificate 
reflects that the veteran came to the emergency room 
complaining of dyspnea and wheezing.  Treatment included 
intravenous hydrocortisone.  The impression was acute 
asthma.  He was discharged with medication two days 
later.  A September 1996 VA chest X-ray showed that the 
lungs were free of infiltrates with no pleural effusion.

In February 1998, the RO received additional VA 
outpatient treatment reports reflecting treatment at 
various times during 1996, 1997, and 1998.  A February 
1997 report notes continued use of Prednisone.

A January 1998 VA emergency room report indicates that 
the veteran was admitted complaining of shortness of 
breath for the previous two days.  Cough and phlegm were 
noted.  The impression was asthma with exacerbation and 
bronchitis.  

In July 1998, the veteran underwent a VA respiratory 
examination.  The examiner noted that the medical 
records were reviewed.  During the examination, the 
veteran complained of intermittent productive cough and 
sputum, and shortness of breath on exertion.  He denied 
hemoptysis or anorexia.  He was currently in a 
wheelchair because of stroke suffered in 1997 and his 
dyspnea could not be evaluated for that reason.  He 
indicated that he had used a nebulizer three to four 
times per day at home for daily attacks.  He was 
currently on inhalers and the nebulizer.  He also 
reported that if it were not for the nebulizer, he would 
have incapacitating attacks about two to three times per 
week.  The relevant diagnosis was bronchial asthma since 
age 21.  Pulmonary function testing revealed FEV-1 of 46 
percent predicted and FEV-1/FVC of 49 percent.  Current 
medications were not reported.

Accordingly, then, the case is REMANDED to the RO for the 
following development:

1.  The RO should again request relevant 
treatment records from any source since 
June 1998 and assist the veteran in 
obtaining such records.  If the search 
for records yields negative results, the 
RO should clearly indicate such in the 
claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
the RO should arrange for the claims file 
to be reviewed by a qualified VA 
examiner.  

3.  The examiner is asked to review the 
veteran's medical treatment history since 
1990, and comment on whether such 
treatment for bronchial asthma represents 
"daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medication."

4.  Following completion of the above, 
the RO should review the claims file and 
ensure that all of the above mentioned 
development has been completed in full.  
If any development is incomplete or 
deficient in any manner, appropriate 
corrective action is to be implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to re-evaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.  Thereafter, in 
accordance with current appellate 
procedures, the claims file, to include 
all evidence received in connection with 
the requests herein, is to be returned to 
the Board for further appellate 
consideration.


By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 9 -


